J-S91035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ANN LOUISE GRUBER                          :
                                               :
                      Appellant                :   No. 475 MDA 2016

           Appeal from the Judgment of Sentence February 17, 2016
               In the Court of Common Pleas of Lebanon County
             Criminal Division at No(s): CP-38-CR-0000887-2015,
                            CP-38-CR-0002024-2015



BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 13, 2017

       Appellant Ann Louise Gruber appeals from the judgment of sentence

entered in the Court of Common Pleas of Lebanon County on February 17,

2016, at which time she received an aggregate eighteen (18) month

nonreporting probationary sentence.1           Upon our review of the record, we

affirm.
____________________________________________


1
 In light of the unusual nature of this matter, which shall be discussed infra,
and the trial court’s finding that Appellant did not pose any danger to society
aside from her threat to the decorum of meetings conducted by the Board of
Supervisors of Jackson Township, the trial court directed that her probation
be nonsupervised. As such, Appellant was not assigned a probation officer
and was not directed to comply with all of the rules governing probation. In
addition, a specific condition of Appellant’s probation required that she
(Footnote Continued Next Page)

* Former Justice specially assigned to the Superior Court.
J-S91035-16



        The trial court aptly detailed the procedural and factual history herein

as follows:

   I.      PROCEDURAL BACKGROUND

           Charges regarding [Appellant’s] conduct were filed to two
        separate dockets. The first criminal complaint was filed on March
        9, 2015 and set forth charges against [Appellant] for Disruption
        of a Public Meeting and Disorderly Conduct- Unreasonable Noise.
        It was alleged in the Complaint that [Appellant’s] behavior at a
        Jackson Township Supervisors Meeting on January 5, 2015 was
        disruptive and inappropriate and that such behavior prevented
        the township from conducting its business. The second set of
        charges were filed on October 19, 2015. These charges allege
        that [Appellant] entered a private area of the Jackson Township
        Municipal Building without permission and created a disturbance
        at that location.
               After both sets of charges were bound over to the Court of
        Common Pleas, the Commonwealth sought to have the charges
        consolidated. After a hearing that occurred on November 25,
        2015, this [c]ourt ordered the consolidation of both dockets
        lodged against [Appellant].
               On December 4, 2015, the Commonwealth filed a Motion
        for Trial on a Date Certain. The [c]ourt granted the
        Commonwealth's Motion and trial was scheduled for December
        16 and 17 of 2015. After hearing all of the testimony and
        evidence presented on those dates, the jury returned a verdict of
        guilty on all counts.
               Sentencing was conducted on February 16, 2016. This
        [c]ourt imposed a sentence of 18 months of unsupervised
        probation on both docket numbers. As a special condition,
        [Appellant] was given the ability to submit to Township Solicitor
                       _______________________
(Footnote Continued)

refrain from attending any meetings of the Jackson Township supervisors so
long as she is permitted to send a letter of seven hundred fifty (750) words
or less at least five days prior to each meeting to Paul Bametzreider, the
Jackson Township solicitor. Attorney Bametzreider shall ensure the
correspondence is read at the public portion comment of all meetings to the
extent it relates to legitimate Township business.        N.T. Sentencing,
21/17/16, at 34-35.



                                            -2-
J-S91035-16


     Paul Bametzreider, Esquire, a letter of 750 words or less at least
     5 days prior to each township meeting. As long as [Appellant’s]
     letter related to legitimate business of the township, Attorney
     Bametzreider was to ensure that it be read at the public
     comment portion of all Jackson Township meetings. If this was
     accomplished, [Appellant] would not be permitted to attend any
     meeting of the Jackson Township Supervisors or any meeting of
     any governing body appointed by the Jackson Township
     Supervisors to conduct business with Jackson Township.
            [Appellant] hired new counsel. On March 16, 2016, Vincent
     J Quinn, Esquire filed a, Notice of Appeal on behalf of
     [Appellant]. Simultaneously with the filing of the Notice of
     Appeal, [Appellant] also filed a Motion for Extension of Time to
     file her Statement of Errors Complained of on Appeal pending
     completion of a trial transcript. The [c]ourt granted said Motion.
            [Appellant] filed pro se Post Sentence Motions on March
     18, 2016. As a result of [Appellant’s] pro se motion, a Grazier
     hearing was scheduled for April 20, 2016. During the Grazier
     hearing, [Appellant] withdrew her Post Sentence Motions. She
     chose to have Attorney Quinn continue his representation of her.
            On May 25, 2016, [Appellant] filed her Concise Statement
     of Errors Complained of on Appeal challenging the weight and
     sufficiency of the evidence. She also complained about an
     evidentiary ruling we made regarding a prior court proceeding.
     Finally, she objected to a sentencing condition we imposed that
     prevented [Appellant] from attending Jackson Township
     meetings.

     II. STATEMENT OF FACTS

            Jackson Township is a Lebanon County municipality located
     in Eastern Lebanon County. According to local records, the
     Township has a population of 8,163 as of 2010. It is governed by
     an elected Board of three supervisors.
            Paul Bametzreider, Esquire (hereafter "BAMETZREIDER") is
     and has been the Solicitor of Jackson Township since 1989. He
     attends monthly Supervisors meetings. During these meetings,
     bills are paid and official decisions are made. The function of the
     Board Chairman is to preside over the meetings, recognize
     people to speak and basically move the Board's agenda forward
     in an efficient manner. (Trial N.T. 28). Notice of the meetings
     must be published in the newspaper in order to let the public
     know that a meeting will be conducted that citizens may wish to
     attend. (Trial N.T. 30).

                                    -3-
J-S91035-16


            During the meetings, time is set aside for public comment.
     This allows residents and taxpayers of the township to address
     the Board regarding matters which are currently at issue. In
     Jackson Township, the time limit for each public comment is four
     minutes. Depending on whether the matter is relevant to
     Township business, the Chairman has the discretion to choose
     not to hear the comments or extend or shorten the time frame
     for each public comment. (Trial N.T.31 -32). If someone asks
     questions during the meeting that are redundant or repetitive or
     impertinent, the Chair does not have to answer them. (Trial N.T.
     49).
            Dean Moyer has been a Township Supervisor for 36 years.
     (Trial N.T. 52). He testified that [Appellant] started attending
     meetings sometime in 2011. (Trial N.T. 38; 52). [Appellant]
     constantly questioned the Supervisors as to why they reached
     certain decisions. If her questions were not answered in a way
     she wanted them answered, she would become loud and
     boisterous. (Trial N.T. 54). [Appellant] approached Mr. Moyer
     about building a community building on a lot that was just
     purchased by Jackson Township. When nothing came of
     [Appellant’s] request, her behavior at the meetings gradually
     changed. (Trial N.T.57).
            At trial, a video of the February 18 public meeting was
     played. In that video, [Appellant] approached the Supervisors
     table and sat down. (Trial N.T. 63; 200). Mr. Moyer testified the
     protocol is for the person speaking to sit at their table or stand
     at their chair and not move out and walk all over the place and
     make comments to people or make comments about the
     meeting. (Trial N.T. 63). By way of a letter authored by Solicitor
     Bametzreider dated February 27, 2014, [Appellant] was advised
     of parameters for conduct at the meetings. The letter also
     indicated that [Appellant] was not permitted to enter the
     Jackson Township Offices unless invited to do so. (Trial N.T. 112-
     113; 124; 128.)
            Videos of public meetings were played for the jury. (See,
     e.g., N.T. 112 re 4/21/14 meeting and N.T. 113 re 8/17/14
     meeting.) These videos depicted the manner and tone of
     [Appellant’s] voice, and actions. The August 17, 2014 video
     depicted what occurred after the supervisors' meeting when
     [Appellant] attempted to go into the Supervisors' office without
     permission. (Trial N.T. 139 -140.)
            A video of the January 5, 2015 meeting was also played
     for the jury. This was the video that dealt with the charges
     brought against [Appellant] for disruption of a public meeting.

                                   -4-
J-S91035-16


     (See N.T. 132-133; Exh. 6.) This meeting was adjourned early
     due to the behavior of [Appellant]. When public comment was
     called for, [Appellant] started her comment by shouting . . .
     "hear ye, hear ye, all citizens of Jackson Township." Thereafter,
     [Appellant] so disrupted the meeting that legitimate business
     could not be conducted. (Trial N.T. 135-137; 268.)
           Trooper John Huffstutler is a member of Troop L of the
     Pennsylvania State Police. He was dispatched to the Jackson
     Township Building on February 18, 2013 as a result of a report
     of a disturbance at the Township meeting. Upon arrival at the
     Township building, Tpr. Huffstutler interviewed Township
     Supervisors, Zoning Officer Gene Meade and various audience
     members. All indicated that [Appellant] was disruptive. Tpr.
     Huffstutler did not file charges but instructed [Appellant] to
     change her mannerisms. (Trial N.T. 70-73).
           Sergeant Mark Tice is also employed by the Pennsylvania
     State Police. Part of Sgt. Tice's job requires him to attend
     township meetings in Lebanon County where the State Police
     provides primary coverage. (Trial N.T. 90). Sgt. Tice's first
     involvement with [Appellant] was when he attended a meeting in
     January of 2013. At some point after the February 18 hearing,
     Sgt. Tice recalled having an informal meeting with [Appellant]
     about meetings and behavior. During this meeting, he provided
     [Appellant] with a copy of the Pennsylvania Crimes Code that
     referenced Disruption of Public Meetings and Disorderly Conduct
     and also some paperwork dealing with case law. (Trial N.T. 90-
     91). Sgt. Tice was dispatched to the Jackson Township Building
     on May 20, 2013. He indicated that upon his arrival, the meeting
     had been placed in recess and that people were talking back and
     forth in a second smaller conference room. (Trial N.T. 92). Sgt.
     Tice proceeded to speak with Chairman Tom Houtz and
     Bametzreider to find out what had taken place. (Trial N.T. 93).
     Upon entering the meeting room, the first person Sgt. Tice heard
     was [Appellant]. After allowing [Appellant] to finish her
     conversation with someone, he asked her to step out of the
     room. (Trial N.T. 94). Sgt. Tice explained to [Appellant] that the
     Supervisors had made a request that she be removed from the
     meeting as she was being so disruptive that business could not
     be conducted. [Appellant] told Sgt. Tice that she wished to go
     back into the room to obtain witnesses for her defense and that
     she was not the one being disruptive. [Appellant] became loud in
     the vestibule, and Sgt. Tice asked her to step outside in the
     parking lot. Even though Sgt. Tice told [Appellant] that she was
     not permitted to go back into the meeting, [Appellant] persisted

                                   -5-
J-S91035-16


     in her effort to be disruptive. Sgt. Tice therefore placed
     [Appellant] under arrest and removed her from the meeting.
     (Trial N.T. 95-98).
            [Appellant] hired Attorney Scott L. Grenoble, Esquire to
     represent her. On September 17, 2013, a meeting was
     conducted at the law firm of Buzgon Davis. Present at this
     meeting were Attorney Grenoble, [Appellant], Chairman Tom
     Houtz and Bametzreider. [Appellant’s] behavior was discussed
     and she was provided with documentation from her attorney
     indicating that if she persisted in disrupting meetings, criminal
     charges could result. (Exh. 2; Trial N.T. 99; 104 -105; 235-236.)
            Sgt. Tice was again dispatched to the Jackson Township
     Building on April 21, 2014 due to an alleged disruption of their
     meeting by [Appellant] (Trial N.T. 102.) After viewing a video
     from that date, Sgt. Tice declined to file charges. (Trial N.T.
     103.)
            Trooper Noll was also dispatched to the Jackson Township
     Building on January 5, 2015 for a reported disturbance. Upon his
     arrival, the meeting had already been adjourned. There were
     people outside of the entrance and some people were inside the
     front door in a waiting area. The front door to the building was
     locked. Tom Houtz and several other people indicated that
     [Appellant] had gone too far and that her actions caused the
     meeting to be adjourned. (Trial N.T. 147-149; 180-181; 257).
     Upon interviewing various people, Trp. Noll learned that
     [Appellant] had forced her way into the supervisors' office. (Trial
     N.T. 157). Trp. Noll testified that one of the charges related to
     the January 5, 2015 [sic] involved very loud unreasonable noise
     or yelling by [Appellant]. (Trial N.T. 154).
            Trooper Justin Summa of the Pennsylvania State Police
     testified that he was completing paperwork in the parking lot of
     the Jackson Township on August 17. [Appellant] approached
     him. She seemed irate at what was happening. She told Trp.
     Summa that he would be receiving a call about her actions after
     the township meeting had adjourned. (Trial N.T. 158). Trp.
     Summa learned that Bametzreider and Supervisor Deck had
     walked back to the supervisors' office in order to discuss
     something privately and that [Appellant] had followed them. As
     the supervisors were attempting to close the door to the office,
     [Appellant] was standing on the threshold of the door.
     [Appellant] was told that the meeting was a private one and that
     she was not allowed to enter. [Appellant] became very upset and
     entered the room while yelling at the supervisors. (Trial N.T.
     165-166; 170-171; 175-176; 208-209; 243).

                                    -6-
J-S91035-16


            During the course of the trial, a tape was played from a
     public meeting during which [Appellant] made reference to a
     court proceeding that she won. Thereafter, Bametzreider replied
     "no you did not." A dispute exists about the type of hearing that
     was being referenced. We were told by counsel that two court
     proceedings pertaining to [Appellant] had been adjudicated prior
     to the meeting in question. One was a civil proceeding that was
     resolved in favor of [Appellant], and another involved a
     summary offense where [Appellant] was found guilty.
     Apparently, yet another dispute was addressed at an informal
     mediation process brokered by [Appellant’s] then-attorney, Scott
     Grenoble. At trial, both [Appellant] and the Commonwealth
     wanted to present evidence about the nature of the court
     proceedings; [Appellant] wanted to prove that the civil dispute
     was resolved in her favor to support her claim that "I won" and
     the Commonwealth wanted to present evidence of the other
     proceeding to corroborate Bametzreider's statement, "no, that is
     not right."
            At trial, [Appellant’s] counsel sought to admit testimony
     regarding the proceeding that was resolved in [Appellant’s]
     behavior [sic]. The Commonwealth objected. We ultimately ruled
     that if one side wished to present evidence regarding one prior
     proceeding, then the other side would be permitted to present
     evidence regarding the other prior proceeding. Based upon that
     ruling, [Appellant] chose not to enter that arena of inquiry.
            Because [Appellant] raised her First Amendment right of
     free speech as a defense to the charges, we instructed the jury
     about that right. We afforded the following instruction:

                I want to talk a little bit now about the First
          Amendment and the right of all citizens to free
          speech. Not surprisingly to me, the defense attorney
          emphasized in his closing argument the concepts of
          free speech. The prosecutor emphasized in her closing
          arguments the need for decorum in a public meeting.
                There is a tension between free speech and the
          need for decorum in a public meeting. There is a
          tension between those concepts.
                John Adams, as part of the Constitutional
          Convention of 1787, described juries as the
          conscience of the community. That is what you are.
          That is why you are here. In some ways you are going
          to have to decide, given the facts of this case,
          whether this is something where free speech is

                                   -7-
J-S91035-16


          elevated over decorum, or whether decorum is
          elevated over free speech. That is going to be your
          call.
                 Let me tell you a little bit about both concepts.
          Every one of us was taught in Civics class all
          Americans enjoy a right to free speech protected by
          the First Amendment of the United States
          Constitution.
                 Every single one of us may express opinions
          without fear of being arrested because someone else
          may disagree with our opinion. That is part of the First
          Amendment. That is part of our right as American
          citizens.
                 The United States Supreme Court has described
          the right of free speech with the following language: A
          function of free speech under our system of
          government is to invite dispute. It may indeed best
          serve its high purpose when it creates dissatisfaction
          with conditions as they are, or even stirs people to
          anger. It may strike at prejudices and preconceptions
          and have profound unsettling effects as it presses for
          acceptance of an idea.
                 That is why freedom of speech though not
          absolute, is protected against censorship or
          punishment. There is no room under our constitution
          for a more restrictive view, for the alternative would
          lead to standardization of ideas either by Legislatures,
          courts or dominate political or community groups.
                 As a very general proposition, no one can be
          convicted if [sic] a crime simply because they were
          exercising their First Amendment right of free speech.
                 With that being said, and with that being
          recognized, the right of free speech is not absolute.
                 The law recognizes that some speech, such as a
          threat of violence, can actually harm other people.
          Other speech such as yelling "fire" in a crowded
          auditorium can create a risk of harm for the public.
          Recently Pennsylvania (sic) highest court ruled that
          schools are able to expel students or [sic] make text
          or create a website that is threatening to teachers and
          other students in that school.
                 With respect to public meetings conducted by
          elected officials, individuals enjoy a right of free
          speech, but it is not absolute.

                                   -8-
J-S91035-16


                 Citizens have a right to be present at a public
          meeting. They have a right to communicate opinions.
          However, reasonable restriction can be imposed on
          this right.
                 Once again, in 2009 the United States Supreme
          Court declared elected officials may impose
          restrictions on speech provided they are reasonable
          and viewpoint neutral.
                 In particular, the law permits governmental
          entities to impose rules governing public comment.
          Those rules can limit the manner of comment and the
          duration of comment.
                 Our courts have even determined that when an
          individual violates the rules that govern a public
          meeting in terms of reasonableness and duration of
          comments, they can then be ejected from that
          meeting.
                 Let me summarize: We all have a right to free
          speech. It's an important right that we enjoy as
          Americans. You cannot be punished for the content of
          our opinions. However, the right of free speech is not
          absolute. With respect to a public meeting, elected
          officials cannot prevent public comment. They cannot
          edit its contents, but the[y] can impose reasonable
          limits. Those reasonable limits can include the
          duration of comment so long as those limits are,
          "viewpoint neutral."
                 If [Appellant’s] conduct in this case violates the
          rules imposed on the manner and duration of public
          comment, and if [Appellant’s] behavior fits all of the
          elements of the offenses as I have outlined them for
          you, then you can find [Appellant] guilty.
                 On the other hand, if you find that [Appellant]
          was asserting her First Amendment right of free
          speech in a manner that comported with the rules
          established by the governmental entity, or if you find
          that the rules established by the public entity
          infringed on her right to provide reasonable comment,
          or were designed to censor a particular viewpoint,
          then you can find that her First Amendment right of
          free speech was violated. If you so find, the
          Defendant cannot be convicted.




                                   -9-
J-S91035-16


            No objection was proffered by [Appellant] to the charge as
      outlined above. (Trial N.T. 399). Based upon those instructions,
      based upon the testimony and evidence presented, and based
      upon the videotapes that were played in open court, the jury
      determined that [Appellant] was guilty of all charges.

Trial Court Opinion, filed 6/23/16, at 1-12.

      In her brief, Appellant presents the following Statement of Question[s]

Involved:


      A.    Whether the evidence was insufficient to support the
      verdict of the jury finding [Appellant] guilty of “Disrupting
      Meetings and Processions” in violation of 18 Pa.C.S.A. § 5508?

      B.    Whether the evidence was insufficient to support the
      verdict of the jury finding [Appellant] guilty of Disorderly
      Conduct in violation of 18 Pa.C.S.A. § 5503(a)(2)?

      C.    Whether the evidence was insufficient to support the
      verdict of the jury finding [Appellant] guilty of Disorderly
      Conduct in violation of 18 Pa.C.S.A. §§ 5503(a)(1)?

      D.    Whether the trial judge erred when he ruled that if
      [Appellant] testified that she triumphed in a civil action filed
      against her by the Jackson Township Supervisors that the
      prosecution would be permitted to introduce evidence of
      [Appellant’s] plea of nolo contendere to an unrelated charge of
      summary Disorderly Conduct?

      E.    Whether the lower court imposed an illegal sentence when
      it made a specific condition of probation that [Appellant] not be
      permitted to attend meeting of the Board of Supervisors of
      Jackson Township which condition impermissibly burdened her
      right to engage in political speech in violation of the First
      Amendment to the United States Constitution.


Brief for Appellant at 7 (some capitalization omitted).   As Appellant’s first

three claims challenge the sufficiency of the evidence to sustain her



                                    - 10 -
J-S91035-16


convictions, we shall consider them together. In reviewing such claims, we

employ a well-settled standard of review:

      [W]e examine whether the evidence admitted at trial, and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, support the
      jury's finding of all the elements of the offense beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      means of wholly circumstantial evidence. Commonwealth v.
      Doughty, 126 A.3d 951, 958 (Pa. 2015).


Commonwealth v. Lloyd, 2016 WL 6962127, at *1 (Pa.Super. Nov. 29,

2016).

      Appellant   first   maintains   the      Commonwealth’s   evidence   was

insufficient to prove beyond a reasonable doubt that she possessed the

necessary intent under Pa.C.S.A. § 5508 to disrupt or prevent the meeting

of the Board of Supervisors of Jackson Township on January 5, 2015. Brief

for Appellant at 16-17. The crime of “Disrupting Meetings and Processions,”

is defined as follows:

      A person commits a misdemeanor of the third degree if, with
      intent to prevent or disrupt a lawful meeting, procession or
      gathering, he disturbs or interrupts it.

18 Pa.C.S.A. § 5508.

      While she acknowledges that a review of the videotape of the January

5, 2015, meeting reveals she raised her voice and “lacked civility,” and that

the trial court’s characterization of her behavior as obnoxious was a fair one,

Appellant reasons her becoming “loud and abrasive is not synonymous with

intending to disrupt or prevent the meeting.” Id. at 18-19.     We disagree.

                                      - 11 -
J-S91035-16


       As the trial court notes in its Pa.R.A.P. 1925(a) Opinion, the jury both

heard testimony regarding and viewed the videotapes of Appellant’s

behavior at numerous public meetings, including that which occurred on

January 5, 2015.2        Appellant’s behavior prevented the Jackson Township

supervisors from conducting business on the agenda and forced them to

adjourn the meeting prematurely.               In addition, several Jackson Township

residents who were present at the meeting testified that Appellant’s behavior

prevented them from meaningfully participating in their local government.

See trial Court Opinion, filed 6/23/16, at 15 citing N.T. Trial, 12/16-17/15,

at 178, et seq.; 256, et seq.; 258 et seq.; 261, et seq.; 264, et seq. Our

review of the testimony in a light most favorable to the Commonwealth as

the verdict winner supports the jury’s finding that the Commonwealth

established Appellant intentionally disturbed the Jackson Township meeting

on January 5, 2015; therefore, this claim must fail.

       Appellant further posits the Commonwealth’s evidence to convict her

of two counts of Disorderly Conduct was insufficient because it failed to
____________________________________________


2
  We note that while Appellant has provided us with two discs containing
audio of the January 5, 2015, meeting as well as audio from others and
some still photos, we were unable to access a video recording of any
meeting. Appellant had the responsibility ensure that the record forwarded
to this Court contained those documents necessary to allow a complete and
judicious assessment of the issues raised on appeal. Commonwealth v.
Walker, 878 A.2d 887, 888 (Pa.Super. 2005). Notwithstanding, Appellant's
failure to include a video recording of the meetings in the certified record
does not hamper our review, for we were able to listen to the exchanges
and review testimony of various individuals regarding the same.



                                          - 12 -
J-S91035-16


prove    that     she    acted    with     an   intent   to   cause   public   annoyance,

inconvenience or alarm or that she made unreasonable noise.                     To obtain

convictions      for     the     charged    counts       of   Disorderly   Conduct,   the

Commonwealth must have established that:

                (a)     . . . with intent to cause public inconvenience,
                        annoyance or alarm, or recklessly creating a risk
                        thereof, [one]:

                (1)     engages in fighting or threatening, or in violent or
                        tumultuous behavior;

                (2)     makes unreasonable noise[.]

18 Pa.C.S.A. §§ 5503(a)(1), (2).                 The aforementioned statute further

provides that “ ‘public’ means affecting or likely to affect persons in a place

to which the public or a substantial group has access,” including “any

premises which are open to the public.” 18 Pa. C.S.A. § 5503(c).

        Appellant asserts that the Disorderly Conduct conviction pursuant to

18 Pa.C.S.A. § 5503(a)(1), which arose following Appellant’s actions on

August 17, 2015, in the office of one of the township supervisors, was not

supported by sufficient evidence.               Appellant reasons that because she

engaged in an argument with Attorney Bametzreider and Supervisors Clyde

Deck and Tom Houtz in a private office in the township building, and the

Commonwealth did not present testimony from any individuals who had

heard the confrontation, there was “no public disorder.” Id. at 21-22.                 In

addition, Appellant contends Section 5503(a)(1) requires a defendant to

engage in “fighting or threatening, or in violent or tumultuous behavior,” and

                                            - 13 -
J-S91035-16


her act of crossing the threshold to the supervisor’s office and raising her

voice in an effort to discuss a matter with him was not a threatening or a

violent act. Id. at 22-23.

      Appellant’s position that it is uncertain as to whether other individuals

heard the confrontation ignores Subsection (c), for the evidence presented

at trial clearly supported a finding that Appellant’s actions met the “public”

requirement under the statute.     The record reveals Mr. Deck’s office was

located in the Jackson Township Municipal Building, a place open to the

general public, and the doorway to the office connected the lobby to the

office. N.T. Trial, 12/16-17/15 at 177.      As a meeting had just adjourned,

citizens were in the vicinity and close enough to overhear Appellant.     This

supports a finding that Appellant’s words and actions affected or were likely

to affect those individuals while they were in a public place. 18 Pa.C.S.A. §

5503(c). See also Commonwealth v. Reynolds, 835 A.2d 720,732

(Pa.Super. 2003) (holding that creating a risk of disorder is as criminal as

actually causing disorder).

      Also, Appellant’s actions fall within the plain meaning of “tumultuous”

under the statute. Appellant admits that as Attorney Bametzreider testified,

she burst into Mr. Deck’s private office uninvited and ignored his repeated

requests to leave.   She further admits that when Mr. Houtz entered the

office, she began shouting at him. Indeed, she does not dispute Mr. Houtz’s

testimony that Appellant had attempted to provoke him to engage in


                                    - 14 -
J-S91035-16


physical contact with her when she urged him repeatedly to “go ahead hit

me; I know you want to hit me.”         Brief for Appellant at 21-22 citing N.T.

Trial, 12/16-17/15, at 165, 176-77, 245. In addition, Mr. Houtz explained

Appellant confronted him in an area adjacent to the public lobby where two

citizens were seated in the meeting room. Id. at 246-47.

         Appellant further acknowledges that she left the office only after

repeated warnings from Messers. Bametzreider and Houtz.                    Brief for

Appellant at 22 citing N.T. Trial, 12/16-17/15, at 245.           These admissions,

taken together with trial testimony that Appellant was aggressive, shouting

and speaking more loudly than normal while individuals were in the vicinity

of the building, support a conclusion that Appellant engaged in tumultuous

behavior and created a disturbance on August 17, 2015, in a public arena.

         Finally, the testimony regarding and the recordings of Appellant’s

behavior support a finding that she had the requisite mens rea under 18

Pa.C.S.A. 5503(a).      The Commonwealth may meet the statute's specific

intent    requirement   by   showing    that    the   Defendant    recklessly   (e.g.,

consciously) disregarded a substantial and unjustifiable risk that his/her

actions     would   cause    public    annoyance,     inconvenience,     or     alarm.

Commonwealth v. Troy, 832 A.2d 1089, 1094       (Pa.Super. 2003).

Recklessness can also include a gross deviation from a reasonable person's

standard of conduct in the same situation. Id. at 1094.            As such, we find




                                       - 15 -
J-S91035-16


the jury had sufficient evidence to convict Appellant under Subsection (a)(1)

of the statute.

      Appellant also reasons that while she became “somewhat loud” when

she intended to engage the supervisors in a discussion during the public

meeting on January 5, 2015, an inference cannot be drawn that she

intended to cause public annoyance, inconvenience or alarm or that she was

reckless under 18 Pa.C.S.A. § 5503(a)(2).        Brief for Appellant at 19-20.

Appellant avers that “[w]hile some might consider [her] comments to be

impolite, they did not rise to the level of criminal conduct.” Id. at 20.

      Pursuant to Subsection (a)(2), this Court uses a two-part test to

determine   whether    a   person's   actions   constitute   disorderly   conduct

(unreasonable noise). Commonwealth v. Maerz, 879 A.2d 1267, 1269

(Pa.Super. 2005). We will look at the content of a person's speech only to

infer the requisite mens rea (intent or recklessness). Id. “Ultimately,

however, what constitutes the actus reus of “unreasonable noise” under the

disorderly conduct statute is determined solely by the volume of the speech,

not by its content.” Id. (emphasis in original). See also Commonwealth

v. Forrey, 108 A.3d 895, 898 (Pa.Super. 2015). “Pennsylvania law defines

unreasonable noise as ‘not fitting or proper in respect to the conventional

standards of organized society or a legally constituted community.’” Id.

(citations omitted). One’s presence in public “is merely necessary, but not

alone sufficient, to convict of disorderly conduct. The Commonwealth must


                                      - 16 -
J-S91035-16


also prove the particular act requirement, that the noise here was

unreasonable, i.e., inconsistent with neighborhood tolerance or standards.”

Id. at 899 (citation omitted).

      As has been noted previously, the record contains testimony of

numerous witnesses that the January 5, 2015, meeting was adjourned

prematurely due to the extreme disruption Appellant had caused. The jury

had the benefit of viewing the entire episode, and this Court has heard the

same.   Upon doing so, we find sufficient evidence existed from which the

jury properly found Appellant made unreasonable noise and intentionally had

engaged in behavior not befitting of what is proper and acceptable at a

public meeting. No relief is due.

      Appellant next challenges the trial court’s evidentiary ruling regarding

prior court proceedings in which she had been involved.          Our standard of

review of the trial court's evidentiary rulings is as follows:

      Questions concerning the admission of evidence are left to the
      sound discretion of the trial court, and we, as an appellate court,
      will not disturb the trial court's rulings regarding the admissibility
      of evidence absent an abuse of discretion. An abuse of discretion
      is not merely an error of judgment, but is rather the overriding
      or misapplication of the law, or the exercise of judgment that is
      manifestly unreasonable, or the result of bias, prejudice, ill-will
      or partiality, as shown by the evidence or record. If in reaching a
      conclusion the trial court overrides or misapplies the law,
      discretion is then abused and it is the duty of the appellate court
      to correct the error.

Commonwealth v. Sitler, 144 A.3d 156, 163 (Pa.Super. 2016) (citations

and internal quotation marks omitted).


                                      - 17 -
J-S91035-16


      Appellant references an exchange between Attorney Bametzreider and

her that had been captured on video on January 5, 2015, and shown to the

jury at trial. At that time, Appellant blurted out that she had been victorious

at a prior hearing, at which time Attorney Bametzreider corrected her by

stating: “No, that is not correct.”      N.T. Trial, 12/16-17/15, at 316.       A

discussion was held at sidebar following which it became apparent to the

trial court that Appellant had been involved in a civil proceeding resolved by

a Magisterial District Judge in Appellant’s favor and also was convicted of a

summary disorderly conduct charge.

      The trial court determined that were Appellant to choose to present

evidence   pertaining   to   the   proceeding   resolved   in   her   favor,   the

Commonwealth would be permitted to present evidence of the summary

charges brought against her which resulted in a conviction.           N.T. Trial,

12/16-17/15, at 315.     The trial court indicated it rendered this decision

cognizant of the fact that the jury hearing a brief exchange on the videotape

which implicated prior litigation, such that both Appellant and Attorney

Bametzreider may have subjectively believed their respective positions at

the January 5, 2015, meeting had been the accurate one.               Trial Court

Opinion, filed 6/23/16, at 19-20.      In response to the trial court’s ruling,

Defense counsel stated, “[m]y plan is not to bring it in any further, Judge.”

N.T. Trial, 12/16-17/15, at 315-16.




                                      - 18 -
J-S91035-16


      Ultimately, Appellant did not present testimony pertaining to any prior

charges.   Therefore, other than the brief reference on the videotape to a

previous proceeding, the jury did not hear details concerning either the prior

civil or criminal matter in which she had been involved.        Nevertheless,

Appellant argues herein that the reference was “irrelevant and highly

prejudicial” in that “the Commonwealth opened the door to [Appellant’s]

testimony by introducing that portion of the tape into evidence at trial” and

“wanted the evidence introduced and made a conscious decision to introduce

the entire tape.” Brief for Appellant at 24-25.

      Preliminarily, we note that to preserve a claim of error for appellate

review, a party must make a specific, timely objection to the alleged error

before the trial court at the appropriate stage of the proceedings.

Commonwealth v. Charleston, 16 A.3d 505 (Pa.Super. 2011), appeal

denied, 612 Pa. 696, 30 A.3d 486 (2011); Pa.R.A.P. 302(a). Failure to raise

a proper objection results in a waiver of the underlying issue on appeal. See

Charleston, supra. Instantly, Appellant did not object at trial to the

Commonwealth’s playing of the video from the January 5, 2015, public

meeting in its entirety. In addition, Appellant did not specifically object to

the trial court’s determination to permit the Commonwealth to present

evidence of her nolo contendere plea were she to testify pertaining to her

favorable court ruling; rather, counsel stated an intention not to reference




                                     - 19 -
J-S91035-16


the prior court proceedings. N.T. Trial, 12/16-17/15, at 313. Accordingly,

Appellant has waived his fourth issue for review on appeal.3

          Lastly, Appellant maintains the trial court’s condition of probation

prohibiting      her    from   attending    meetings      of   the   Jackson   Township

Supervisors so long as Attorney Bametzreider reads letters penned by her

during the public comments portion of the meeting renders her sentence

illegal     as   such    provision   “serves        no   rehabilitative   purpose”   and

“impermissibly burdens her rights to free political speech” under the First

Amendment to the United States Constitution. Brief for Appellant at 26-27.

          We must first determine whether Appellant’s challenge of this

condition imposed on her probation constitutes a challenge to the legality of

her sentence or whether it is, instead, a challenge to the discretionary

aspects of sentencing.         Commonwealth v. Wilson, 11 A.3d 519, 524

(Pa.Super. 2010), order vacated in part, 620 Pa. 251, 67 A.3d 736 (2013).

A challenge to the legality of a sentence may be raised as a matter of right,

is non-waivable, and may be entertained so long as the reviewing court has

jurisdiction. Id. citing Commonwealth v. Robinson, 931 A.2d 15, 19–20

(Pa.Super. 2007) (en banc). This Court may sua sponte review an illegal

sentence. Id. citing Commonwealth v. Muhammed, 992 A.2d 897, 903

____________________________________________


3
  Even if Appellant had not waived this issue, we would conclude it merits no
relief, as the trial court opinion properly disposed of the issue. See supra;
see also Trial Court Opinion, filed 6/23/16, at 18-20.



                                           - 20 -
J-S91035-16


(Pa.Super. 2010). Conversely, when one questions the discretionary aspects

of her sentence, an appeal is not guaranteed as of right. Id. citing

Commonwealth v. Shugars, 895 A.2d 1270, 1274 (Pa.Super. 2006)

(explaining that to appeal the discretionary aspects of sentencing an

appellant must have (1) preserved such claims below and (2) provided a

Rule 2119(f) statement which raises a substantial question for our review in

her appellate brief).

       This Court repeatedly has held that a challenge to a condition of

probation involves a matter specifically committed to the jurisdiction of the

sentencing court under the Sentencing Code, 42 Pa.C.S. § 9754(b) and

generally constitutes a challenge to the discretionary aspects of his sentence

rather than to its legality. See e.g., Commonwealth v. Houtz, 982 A.2d
537, 538 (Pa. Super. 2009) (challenge to probation condition “challenges the

discretionary aspects of sentencing, not the legality of the sentence

imposed”). A challenge to the legality of a sentence, however, “is essentially

a claim that the trial court did not have jurisdiction to impose the sentence

that it handed down.” Commonwealth v. Cappetlini, 690 A.2d 1220, 1226

(Pa.Super. 1997) (quoting Commonwealth v. Catanch, 581 A.2d 226, 228

(Pa.Super. 1990)). This Court previously determined that a challenge to the

condition of one’s probation that she have no contact with her boyfriend or

his family during her two years of probation on the grounds that it unduly

restricted her liberty constituted a challenge to the discretionary aspects of


                                    - 21 -
J-S91035-16


her judgment of sentence.      Commonwealth v. Koren, 646 A.2d 1205,

1208 (Pa.Super. 1994).      This Court also has held that the trial court’s

placing a condition upon a defendant’s probation that he not possess or use

a computer, own a cell phone or PDA with Internet capabilities, or otherwise

access the internet presented a challenge to the discretionary aspect of his

sentence.   Commonwealth v. Hartman, 908 A.2d 316, 319 (Pa.Super.

2006).

      In light of the foregoing, despite Appellant’s contrary characterization,

her final claim challenges the discretionary aspects of sentencing, not the

legality of the sentence the trial court imposed.      Accordingly, she is not

entitled to an appeal of her sentence as of right, but rather to an allowance

of appeal at the discretion or this Court. 42 Pa.C.S.A. § 9781(b).

      When an appellant challenges the discretionary aspects of her

sentence, this Court will utilize a four-part test to determine:

      (1) whether appellant has filed a timely notice of appeal, see Pa.
      R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa. R.Crim. P. [720]; (3) whether appellant's brief
      has a fatal defect, Pa. R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa. Cons.Stat.Ann. §
      9781(b).

Commonwealth v. Moury, 992 A.2d 162, 270 (Pa.Super. 2010) (internal

citations omitted).

      Appellant filed a timely notice of appeal; however, while she filed a

post-sentence motion pro se on March 23, 2016, wherein she stated her

                                     - 22 -
J-S91035-16


sentence “should be modified to be reinstated to attending any meetings of

the Jackson Township Boards. . . ,” Appellant was represented by counsel at

that time of that filing.        The trial court scheduled a Grazier4 hearing;

however, in its Order entered on April 6, 2016, the court found that such

hearing was not necessary as Appellant was represented by counsel who

requested that Appellant’s pro se post-sentence motion be withdrawn and

indicated that Appellant would be pursuing the counseled appeal he had filed

on her behalf.      Trial Court Order, filed 4/26/16, at ¶ C.      The trial court

proceeded to order, inter alia, that the post-sentence motion was dismissed

without prejudice.      Id. at ¶ 2. A timely, counselled post-sentence motion

challenging the discretionary aspects of Appellant’s sentence was never filed,

nor did Appellant object at sentencing.            In addition, her brief does not

contain the requisite Pa.R.A.P. 2119(f) statement.           Accordingly, we find

Appellant has waived her final challenge on appeal.5

____________________________________________


4
  Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1988).
5
   Even if we were to address Appellant’s challenge to the discretionary
aspects of her sentence and find that it raised a substantial question on
appeal, we would afford no relief. In imposing an order of probation, a court
may require a defendant “[t]o satisfy any other conditions reasonably
related to the rehabilitation of the defendant and not unduly restrictive of his
liberty or incompatible with his freedom of conscience.” 42 Pa.C.S.A. §
9754(c)(13). The trial court noted its “sentencing decision was an
individualized response to the unique behavior of Appellant” whom the court
acknowledged was generally a “law abiding citizen.” Notwithstanding, the
trial court felt it needed to both protect the citizens of Jackson Township by
ensuring their elected representatives would be able to perform their duties
and to facilitate Appellant’s rehabilitation “by removing her from the
(Footnote Continued Next Page)


                                          - 23 -
J-S91035-16


      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2017




                       _______________________
(Footnote Continued)

environment where she consistently caused problems.” Trial Court Opinion,
filed 6/23/16, at 23-24. In an effort to respect Appellant’s passion toward
and knowledge of Jackson Township’s political issues, the trial court believed
it unfair to her to prevent her from appearing at Township meetings and
“completely silence” her. As such, in an effort to ensure her views were
heard by the supervisors as well as other citizens who respected her point of
view, the trial court crafted a sentence that permitted her thoughts to be
relayed in writing by the Jackson Township solicitor. Id. at 24-25. In doing
so, the trial court indicated it believed that its “sentencing scheme
effectuated justice in a situation that was equally sad and unique.” Id. at
25. We agree, and would have found that based upon the circumstances
presented herein, the creative condition the trial court set on Appellant’s
probation did not completely curtail her First Amendment rights, was
reasonably related to her rehabilitation, and was not unduly restrictive of her
liberty as required under 42 Pa.C.S.A. § 9754(c)(13). Accordingly, we would
have found no abuse of the sentencing court's discretion.




                                           - 24 -